Name: COMMISSION REGULATION (EC) No 708/97 of 22 April 1997 repealing Regulation (EC) No 1143/96 opening an invitation to tender for the refund for the export of common wheat to all third countries
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  cooperation policy;  plant product;  taxation
 Date Published: nan

 23 . 4. 97 | EN 1 Official Journal of the European Communities No L 105/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 708/97 of 22 April 1997 repealing Regulation (EC) No 1143/96 opening an invitation to tender for the refund for the export of common wheat to all third countries whereas the Management Committee for Cereals has not issued an opinion within the time limit laid down by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Whereas Commission Regulation (EC) No 1 143/96 (3), as last amended by Regulation (EC) No 21 17/96 (4), opens an invitation to tender for the refund for the export of common wheat to all third countries; Whereas for economical reasons, it is appropriate to repeal the invitation to tender pursuant to Regulation (EC) No 1143/96; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1143/96 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1997 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24 . 5 . 1996, p. 37 . (3) OJ No L 151 , 26. 6 . 1996, p. 14. 4 OJ No L 283, 5 . 11 . 1996, p. 34 .